DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/17/2019 and 12/11/2018 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/28/2017. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 2/16/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks with respect to Claim 1 “Features such as these are described in the specification in at least paragraphs [0040]-[0042] and [0048] in connection with Fig. 3A through Fig. 3D. One of skill in the art would understand the meaning of the terms "near" and "far," and the meaning of the element "set an upward display section, which is a section from a first point as a point within the section or a point on a near side of the section to a second point as a point on a far side of the first point within the section or a point on the far side of the section" in light of at least this portion of the specification” and the Office respectfully disagrees.
It remains the Office’s stance that the claim language is still indefinite. The cited paragraph do further explain how the radius and CP are found and it appears that the near side is based on TH1 and far side is based on TH2, however how this is being carried and claimed are not clear and very indefinite.
For example, the claims state “wherein, for a section where the progressing direction on the route changes by at least a predetermined level, the processor is configured to: set an upward display section” (Thus a new display section is being set, as understood by the Office in light of the specification)
“which is a section from a first point to a second point” (since the first point can be within the section or a near side of the section to a second point on a far side of the or and the second point is on the far side, which based on the “OR’s” the near side would not have introduced yet, and further many of the guiding terms to differentiate the terms,  like CP or radius has yet to be determined, thus as claimed it is unclear what applicant is claiming and what the metes and bounds of the claims are. How would one enforce a point near side of an upward display section? Or the far side? As the Office stated in the previous Office action, the claims are unclear and fail to clearly define the claimed subject matter and are thus indefinite. The Office once again suggests amending the claims to capture the claimed subject matter as applicant has pointed out, however as the claims are currently presented, remain indefinite. Therefore the Office respectfully disagrees. 
Applicant remarks with respect to Claim 7 “submit that one of skill in the art will understand this element in light of the specification. For example, at least paragraph [0078] and Figs. 8A and 8B teach an implementation that utilizes a pillar figure where a top of the pillar figure is a triangular direction indicating object, and a pillar portion connects the triangular direction indicating object at the top of the pillar with a shadow object at a bottom of the pillar” and the Office respectfully disagrees.
It remains the Office’s stance that the claim language is still indefinite. The cited paragraph (78) and Figures do show examples of pillars and shapes however the claims do not convey that this is being carried out or how this is being done. For example, the claims state “a figure part connecting the figure part representing the direction and the position overlapping with the guide point as viewed from the user” this is still unclear, even when reading the specification. During prosecution, the Office must not read the specification into the Claims. As currently presented, Claim 7 fails to 
With respect to the claim rejections under 35 U.S.C. § 102 and 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “The cited portion of Yamaguchi fails to discuss setting an upward section from a first point to a second point as defined in the claims. Instead, the cited portion of Yamaguchi more generally teaches adjusting directional information in a heads-up display when a curve appears in an upcoming portion of a road without a discussion of establishing an upward section between two points” and the Office respectfully disagrees. 
It remains the Office’s stance that the cited prior art, as understood and being interpreted by the Office still reads on the claimed subject matter. With such unclear language, even in view of the specification, it remains the Office’s stance that the Yamaguchi discloses “the image data generator 804 dynamically changes the amount of shift between a mark and a corresponding road surface on which the mark is superimposed. That is, the image data generator 804 gradually increases the amount of shift in a direction from the far side toward the near side of the driver. Accordingly, the image data generator 804 allows the driver to intuitively understand the relation of a mark and a road surface on which the mark is superimposed. Thus, the image data generator 804 can reliably alert the driver to the appropriate traveling direction” paragraph 0091, which the Office is interpreting to read on “setting an upward section from a first point to a second point as defined in the claims”. Therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                          FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “set an upward display section, which is a section from a first point as a point within the section or a point on a near side of the section to a second point as a point on a far side of the first point within the section or a point on the far side of the section” and this limitation is unclear. What points are actually being used? Further, the claims say far point and near point, with first and second points,  upper points…and based on the claim language, the metes and bounds are unclear thus indefinite. The Office looked into the specification and is going to interpret this as “arrows”. The Office suggests rewriting this limitations for clarity and to properly recite the metes and bounds of the claim. Appropriate action is required.
Claim 7 states “and a figure part connecting the figure part representing the direction and the position overlapping with the guide point as viewed from the user” and this limitation is unclear. What figure part with a figure part is being referenced? As the claims are currently presented, the metes and bounds are unclear thus indefinite. The Office looked into the specification and is going to interpret this as “arrows”. The Office 
Office Note: Claims 1-2 and 6-7 all use terms such as near point, far point, guide point, upper side, section…when attempting to describe the guidance symbols, and using these terms, makes the claims very hard to understand and unclear, thus indefinite. The Office suggests using terms such as “when turning left, the left side”, or “when turning right, the right side”, or something like this, thus allowing the metes and bounds of the claims to be more clear. The Office did not see what the specification supported as terminology, but some type of systematic wording would help immensely.
Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yamaguchi et al. (United States Patent Publication 2017/0336222).
With respect to Claim 1: Yamaguchi discloses “An in-vehicle system comprising: a heads-up display configured to display an image” [Yamaguchi, Abstract, ¶ 0044 and Figures 11-13]; 

“and a processor configured to execute instructions stored in a memory” [Yamaguchi, ¶ 0055];
“and to: set a route to a destination” [Yamaguchi, Abstract, ¶ 0044 and Figures 11-13]; 
“and display a direction mark representing a progressing direction along the route at a guide point at a position overlapping with the guide point as viewed from the user for each of guide points set at predetermined distance intervals on a road surface on the route in front of the automobile using the heads-up display” [Yamaguchi,¶ 0087-0097 and Figures 11-13]; 
“wherein, for a section where the progressing direction on the route changes by at least a predetermined level, the processor is configured to: set an upward display section” [Yamaguchi,¶ 0087-0097 and Figures 11-13]; 
“which is a section from a first point as a point within the section or a point on a near side of the section to a second point as a point on a far side of the first point within the section or a point on the far side of the section” [Yamaguchi,¶ 0087-0097 and Figures 11-13]; 
“and display the direction mark for each of the guide points included in the set upward display section at a position overlapping with a position on an upper side by an arrangement height set for the guide point from the guide point as 
“instead of displaying the direction mark at the position overlapping with the guide point as viewed from the user” [Yamaguchi,¶ 0087-0097 and Figures 11-13]; 
“wherein the arrangement height set for the guide point is set depending on a relative position of the guide point with respect to the upward display section” [Yamaguchi,¶ 0087-0097 and Figures 11-13]; 
“and wherein the relative position and the arrangement height have a relationship that the arrangement height gradually increases from zero to a predetermined maximum height and then gradually decreases from the maximum height to zero as the relative position changes from a start point to an end point of the upward display section” [Yamaguchi,¶ 0087-0097 and Figures 11-13].
With respect to Claim 2: Yamaguchi discloses “The in-vehicle system according to claim 1, wherein the processor is configured to set the maximum height so as to increase as a curvature radius decreases in accordance with the curvature radius of a section where the progressing direction changes by at least the predetermined level or more for which the upward display section has been set” [Yamaguchi ¶ 0087-0097, 0128 and Figures 11-13].
With respect to Claim 7: Yamaguchi discloses “The in-vehicle system according to claim 1, wherein the processor is configured to display, using the 
“displayed at a position overlapping with the position on the upper side by the arrangement height set for the guide point from the guide point as viewed from the user” [Yamaguchi ¶ 0087-0097 and Figures 11-13];]; 
“and a figure part connecting the figure part representing the direction and the position overlapping with the guide point as viewed from the user, as the direction mark for each of the guide points included in the upward display section” [Yamaguchi ¶ 0087-0097, 0128 and Figures 11-13].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 6 is rejected under 35 USC 103 as being unpatentable over Yamaguchi et al. (United States Patent Publication 2017/0336222) in view of Lacoste et al. (United States Patent Publication 2012/0224062).
With respect to Claim 6: While Yamaguchi discloses “The in-vehicle system according to claim 1, wherein the processor is configured to display a figure expressing an object having a predetermined shape” [Yamaguchi ¶ 0087-0097, 0128 and Figures 11-13]; 
“arranged at the position on the upper side” [Yamaguchi ¶ 0087-0097, 0128 and Figures 11-13]; 
“by the arrangement height set for the guide point” [Yamaguchi ¶ 0087-0097, 0128 and Figures 11-13]; 
“from the guide point as observed from the viewpoint of the user” [Yamaguchi ¶ 0087-0097, 0128 and Figures 11-13]; 
“as the direction mark for each of the guide points included in the upward display section” [Yamaguchi ¶ 0087-0097, 0128 and Figures 11-13]; 

Lacoste, which is also a HUD system with navigation directions teaches “and displays a shadow figure, which is a figure expressing a shadow on the guide point of the object, arranged at the position on the upper side, by the arrangement height set for the guide point, from the guide point as observed from the viewpoint of the user, for each of the guide points included in the upward display section using the heads-up display” [Lacoste, ¶ 0026, 0040-0041, 0107, 0117 and 0128].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lacoste into the invention of Yamaguchi to not only include using road parameters to change the height of navigation symbols as Yamaguchi discloses but to also add shadows to features as taught by Lacoste with a motivation of “imparting a further degree of realism to the displayed symbology” [Lacoste, ¶ 0026]. Additionally, the claimed invention is merely a combination of old, well known elements adding information to navigation cues and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/JESS WHITTINGTON/Examiner, Art Unit 3669